t c memo united_states tax_court perry h kay sr petitioner v commissioner of internal revenue respondent docket no filed date emil r sargent for petitioner portia n rose for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year in the amount of dollar_figure unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure - - after concessions by respondent ’ the remaining issues for decision are whether petitioner is entitled to deduct certain schedule c profit or loss from business_expenses for the year at issue and whether petitioner is entitled to a casualty_loss deduction of dollar_figure for findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in houston texas petitioner holds a master’s degree in music education from the university of north texas petitioner was employed as a full-time band teacher for years of those years at lanier middle school in houston texas since retiring from full-time employment petitioner has taught band part time during petitioner was employed as a part-time assistant band director for the north forest independent school district in a stipulation of settled issues filed with the court on date respondent conceded for the taxable_year that petitioner is entitled to a dependency_exemption claimed for his son head_of_household filing_status an educational credit of dollar_figure and business_expense deductions on schedule c profit or loss from business of dollar_figure for legal or professional expense and dollar_figure for professional and musician dues at trial respondent conceded that petitioner is entitled to a schedule c expense deduction of dollar_figure for music educator and professional convention expenses_incurred with respect to petitioner’s attending the international association of jazz educators convention in new york city during petitioner also operated pk production and management pk production a small_business providing music entertainment services petitioner managed and played in a band for compensation_for the year at issue the band only participated in four or five paid engagements with respect to pk production petitioner claimed that on date he placed_in_service a dodge caravan van which was purchased in during the year at issue petitioner used the van to transport musical equipment to and from the band’s engagements petitioner testified that during the van was used primarily for pk production business purposes on schedule c petitioner claimed various business_expense deductions in the operation of pk production petitioner’s claimed expense deductions that are at issue include a sec_179 expense deduction of dollar_figure for the van expenses in connection with the van for business-related travel of dollar_figure production and management fees of dollar_figure and music educator and professional convention expenses of dollar_figure during petitioner owned a three-bedroom ranch-type house located pincite heatherbrook drive houston texas on date a rain and wind storm damaged the roof and several rooms of petitioner’s house petitioner reported the incident to the state farm insurance_company state farm with q4e- whom petitioner maintained a homeowner’s insurance_policy during on date state farm settled the claim with petitioner for dollar_figure on date petitioner retained a contractor to replace rotten decking and install a new roof on petitioner’s house for the year at issue petitioner claimed a casualty_loss deduction on schedule a itemized_deductions of dollar_figure related to the damage caused by the storm in the notice_of_deficiency respondent disallowed the following the entire sec_179 expense deduction claimed on schedule c because petitioner did not establish the percentage of business use for the van and failed to provide other supporting information required to substantiate the deduction the business-related travel expense for the van claimed on schedule c because petitioner failed to provide the supporting information necessary to establish that the deduction was a incurred during the taxable_year and b an ordinary and necessary business_expense expenses claimed on schedule c for a production and management fees and b music educator and professional convention expenses because petitioner did not substantiate that these expenses were paid_or_incurred during the taxable_year and were ordinary and necessary business_expenses and the entire casualty_loss deduction claimed on schedule a because petitioner did not establish that a a casualty or theft occurred and b any loss was sustained _- _- opinion the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to show that the determinations are incorrect rule a 290_us_111 deductions are a matter of legislative grace and the taxpayer bears the burden of proving the entitlement to any deduction claimed 503_us_79 292_us_435 a taxpayer 1s required to maintain records sufficient to establish the amount of his or her income and deductions sec_6001 sec_1_6001-1 e income_tax regs schedule c--business expense deductions sec_162 allows a taxpayer to deduct all ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be ordinary the transaction which gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering supra pincite additionally the sec_7491 does not apply in this case to place the burden_of_proof on respondent because petitioner neither alleged that sec_7491 was applicable nor established that he fully complied with the substantiation requirements of sec_7491 a a -- - expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs generally if a claimed business_expense is deductible but the taxpayer is unable to fully substantiate it the court is permitted to make as close an approximation as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir the estimate must have a reasonable evidentiary basis 85_tc_731 however sec_274 supersedes the doctrine_of cohan v commissioner supra sec_1_274-5t temporary income_tax regs fed reg date and requires strict substantiation of expenses for travel meals and entertainment and gifts and with respect to any listed_property as defined in sec_280f sec_274 listed_property includes any passenger_automobile or any other_property used as a means of transportation sec_280f d a and ii a taxpayer is required by sec_274 to substantiate a claimed expense by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement establishing the amount time place and business_purpose of the expense sec_274 even if such an expense would otherwise be deductible the deduction may still be denied if there is insufficient - substantiation to support it sec_1_274-5t temporary income_tax regs supra a vehicle-related expenses on schedule c petitioner claimed both a sec_179 expense deduction for dollar_figure and business-related vehicle expenses of sbig_number on the same vehicle it is unclear from the record whether petitioner used actual expenses or the standard mileage rate to calculate the claimed deduction of dollar_figure no evidence was introduced to substantiate any actual expenses_incurred and the number of business miles claimed on schedule c multiplied by the standard mileage rate is not equal to the amount of the claimed deduction actual expenses related to the business use of a vehicle are deductible under sec_274 if substantiated if actual expenses were used to determine the business-related vehicle expenses claimed petitioner having failed to substantiate any such expense is not entitled to the business-related vehicle expenses claimed see sec_274 alternatively a taxpayer may choose to use the business standard mileage rate in lieu of the actual automobile expenses 60_tc_503 parker v commissioner tcmemo_1993_15 revproc_97_58 1997_2_cb_3 petitioner reported big_number business-related miles and claimed a deduction of dollar_figure the standard mileage rate of cents per mile multiplied by big_number miles equals dollar_figure --- - however the business standard mileage rate may not be used to compute deductible expenses if the taxpayer has claimed a sec_179 expense deduction on the same vehicle revproc_97_58 1997_2_cb_587 thus petitioner may not claim deductions on the van for both the sec_179 expense and the standard mileage rate assuming petitioner could substantiate entitlement to a deduction for both expenses petitioner would be limited to either the sec_179 expense deduction or the standard mileage rate deduction but not both sec_179 expense petitioner claimed a sec_179 expense deduction of dollar_figure on schedule c for the year at issue for the taxable_year sec_179 allows a taxpayer to elect to expense as a deduction for the year in which the property was placed_in_service up to dollar_figure of the cost of certain property acquired for use in the active_conduct_of_a_trade_or_business sec_179 b d the term ‘placed in service’ means the time that property is first placed by the taxpayer in a condition or state of readiness and availability for a specifically assigned function whether for use in a trade_or_business for the production_of_income in a tax-exempt activity or in a personal activity sec_1 e income_tax regs petitioner claimed on form_4562 depreciation and amortization that the van was placed_in_service on january --- - however petitioner presented an invoice at trial for the purchase of the van dated date further petitioner testified that the van was driven for personal_use part of the time therefore the only evidence presented on this point indicates that the van was first placed_in_service in a personal activity in the sec_179 expense is allowed as a deduction only in the year the property is placed_in_service see sec_179 hendrix v commissioner tcmemo_1990_221 sec_1_179-4 income_tax regs accordingly petitioner is not entitled to the sec_179 expense deduction claimed on the van in ii bussiness standard mileage rate expense since we found above that petitioner is not entitled toa sec_179 expense deduction petitioner may use the standard mileage rate to calculate the business-related vehicle expenses on the van if substantiated the business standard mileage rate in lieu of operating and fixed costs allows the taxpayer to deduct an amount determined by multiplying the business standard mileage rate for the year at issue by the number of miles driven for business purposes revproc_97_58 1997_2_cb_587 the standard mileage rate for wa sec_32 cents per mile id petitioner reported big_number miles driven for business purposes on schedule c for the year at issue petitioner claimed -- - a vehicle expense deduction of dollar_figure at trial petitioner presented no evidence to substantiate the business mileage reported or the vehicle expense claimed petitioner testified that he did not keep his business mileage petitioner’s witness alonza o c sargent testified that petitioner did maintain a mileage log but no such log was introduced at trial as stated above sec_274 requires strict substantiation for deductions claimed for transportation in a passenger car petitioner is required to provide a mileage log or other corroborative evidence sufficient to establish the amount time place and business_purpose of the expense sec_274 at trial petitioner failed to provide any corroborating evidence whatsoever to satisfy the sec_274 substantiation requirements based on a partial mileage log reviewed by respondent during an examination prior to trial respondent conceded that petitioner was entitled to big_number business miles applying the standard mileage rate for respondent concedes that petitioner is entitled to a vehicle expense deduction of dollar_figure for the year at issue although petitioner did not substantiate entitlement to a deduction in any amount at trial we shall not disturb the respondent’s concession accordingly petitioner is the partial mileage log was not introduced at trial entitled to a vehicle expense deduction of dollar_figure for the year at issue b production and management fees petitioner claimed a business_expense deduction for production and management fees in the amount of dollar_figure on schedule c for the year at issue at trial petitioner presented documentation substantiating dollar_figure of the amount claimed we are satisfied that the substantiated items are ordinary and necessary business_expenses directly connected with petitioner’s schedule c business as required under sec_162 and the regulations thereunder petitioner presented absolutely no evidence either documentary or testimonial to substantiate the additional dollar_figure of expenses claimed petitioner is not entitled toa deduction for business_expenses that are completely unsubstantiated 90_tc_74 therefore petitioner is entitled to a schedule c business_expense deduction only for production and management fees in the amount of dollar_figure for the year at issue c music educator and professional convention expense petitioner claimed a business_expense deduction for music educator and professional convention expenses in the amount of dollar_figure on schedule c for the year at issue after respondent’s concession allowing a deduction of dollar_figure for expenses related to the new york city convention only dollar_figure of the total claimed expense remains at issue the majority of the remaining expenses was incurred in connection with two other conventions attended by petitioner during in date petitioner attended the texas music erducators association convention in san antonio texas petitioner claimed business_expenses relating to the convention in the amount of dollar_figure in date petitioner attended the texas bandmasters association convention in san antonio texas petitioner claimed business_expenses relating to the convention in the amount of dollar_figure respondent asserts that the expenses_incurred with respect to both san antonio texas conventions relate to petitioner’s employment as an assistant band director and not to pk production at trial petitioner testified that the claimed expenses relating to the conventions pertained to both pk production and his employment as a band educator however petitioner failed to allocate the expenses accordingly claiming the expenses entirely as business_expenses on schedule c petitioner further testified that the conventions were related to his schedule c business because the conventions offered seminars and workshops that benefited petitioner as a musician were attended by other bands’ members who shared some different techniques and various things that would benefit any professional musician and provided exhibits featuring manufacturers and distributors selling professional eguipment while petitioner may have attended seminars and engaged in conversations with various individuals about techniques and equipment at the conventions we believe that these activities are not directly connected with or pertaining to petitioner’s schedule c business sec_1_162-1 income_tax regs the fact that petitioner may have derived some incidental or indirect benefit to his business by attending the conventions is not sufficient to satisfy the regquirements of sec_162 see 36_tc_879 the registration forms presented by petitioner at trial clearly establish that the conventions were organized by educational associations for the benefit of music educators the texas music educators association convention membership application requested information pertaining to the applicant’s teaching division and level on the application petitioner selected that he taught band at the middle school junior high school level petitioner completed the texas bandmasters association convention registration form indicating that he was affiliated with the oak village middle school further petitioner only selected the middle school option when asked to select the appropriate options that applied to the applicant petitioner unequivocally completed both applications as an educator making no mention whatsoever of pk production petitioner testified that he had a choice of associating himself with the school or pk production when completing the applications yet petitioner chose to affiliate himself with the school on both occasions it appears to the court that from the evidence presented that petitioner attended both san antonio texas conventions primarily in his capacity as an assistant band director the record is clear that petitioner has failed to establish that the expenses associated with the san antonio texas conventions claimed on schedule c were ordinary and necessary expenses directly related to pk production see sec_162 sec_1 l a income_tax regs petitioner presented absolutely no evidence either documentary or testimonial to substantiate the additional dollar_figure of expenses claimed as music educator and professional convention expenses petitioner is not entitled to a deduction for business_expenses that are completely unsubstantiated ronnen v commissioner supra therefore petitioner is not entitled to a schedule c -- - deduction in any amount for the dollar_figure of expense claimed as music educator and professional convention expenses however since we found that petitioner incurred convention expenses of dollar_figure relating to his employment as an assistant band director we must determine whether these expenses are deductible as unreimbursed employee_expenses on schedule a itemized_deductions subject_to the 2-percent floor under sec_67 a a taxpayer is not allowed an unreimbursed employee expense deduction if the employer maintains a reimbursement plan and the employee fails to seek reimbursement for work-related expenses 85_tc_798 there is absolutely nothing in the record to indicate whether petitioner’s employer maintained a reimbursement plan in the year at issue nor has petitioner provided any evidence to establish that he sought reimbursement for the convention expenses accordingly petitioner is not entitled to claim unreimbursed employee_expenses on schedule a for the expenses related to either of the san antonio texas conventions assuming arguendo that petitioner was entitled to claim unreimbursed employee_expenses of dollar_figure on schedule a petitioner would not be entitled to a deduction because the total unreimbursed employee_expenses are not greater than percent of the recomputed adjusted_gross_income as required under sec_67 a -- - d result of schedule c adjustments above consistent with the findings above we have recalculated petitioner’s schedule c loss from pk production petitioner is entitled to a loss of dollar_figure on schedule c for the year at issue petitioner’s adjusted_gross_income is also recomputed to reflect this amount petitioner’s recomputed adjusted_gross_income is dollar_figure for the year at issue casualty_loss deduction sec_165 allows a taxpayer to deduct any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise as relevant here sec_165 allows a deduction to an individual for loss of property not connected with a trade_or_business or a transaction entered into for profit if such loss arises from fire storm shipwreck or other_casualty pursuant to sec_165 personal casualty losses described under sec_165 are deductible only to the extent that the loss exceeds dollar_figure and percent of the taxpayer’s adjusted_gross_income moreover such losses are deductible as itemized_deductions on schedule a of the taxpayer’s return pursuant to sec_1_165-7 income_tax regs in the case of property partially destroyed by casualty the loss deductible for purposes of sec_165 is the difference - between the fair_market_value of the property immediately before the casualty and the fair_market_value of the property immediately after the casualty with the deductible amount not to exceed the adjusted_basis of the property fair_market_value approach to establish the amount of the loss the relevant fair market values of the property shall generally be ascertained by competent appraisal sec_1_165-7 income_tax regs the appraisal must be conducted in a manner to ensure that any casualty_loss deduction be limited to the actual loss resulting from damage to the property id sec_1_165-7 income_tax regs provides that the cost of repairs to the damaged property is acceptable as evidence of the loss of value to the property cost of repairs approach in order to use this alternative approach the taxpayer must show the repairs are necessary to restore the property to its condition immediately before the casualty the amount spent for such repairs is not excessive the repairs do not care for more than the damage suffered and the value of the property after the repairs does not as a result of the repairs exceed its value immediately before the casualty id for the year at issue petitioner claimed a casualty_loss deduction of dollar_figure on schedule a petitioner determined the - - casualty_loss amount on form_4684 casualties and thefts applying the fair_market_value approach on form_4684 petitioner reported the fair_market_value of the property before and after the casualty to be dollar_figure and dollar_figure respectively the dollar_figure difference in the fair market values reported was first reduced by dollar_figure then further reduced by dollar_figure percent of the adjusted_gross_income shown on the return thereby petitioner computed a casualty_loss of dollar_figure no insurance reimbursement was reported on the form_4684 a fair_market_value approach at trial petitioner offered no evidence to substantiate the fair market values reported on form_4684 petitioner did present a uniform residential appraisal report report which estimated the market_value of petitioner’s residence as of date to be dollar_figure the report makes no mention of the damage claimed by petitioner nor states that the appraised amount was based on a value before or after the date of the storm because the appraised value was determined as of date approximately month after the storm and before any repairs were made we believe the dollar_figure figure represents the fair_market_value of the property taking into consideration any damage resulting from the storm since no evidence of the fair market the uniform residential appraisal report states that date was the date of inspection of the property - - value of the property immediately prior to the storm was presented at trial petitioner has failed to provide the information necessary to apply the fair_market_value approach thus petitioner is not entitled to the dollar_figure casualty_loss deduction claimed applying the fair_market_value approach b cost of repairs approach at trial petitioner presented many documents in his attempt to substantiate the casualty_loss deduction applying the cost of repairs approach the documents were stipulated by the parties and are part of the record petitioner presented a copy of the insurance settlement claim from state farm in the amount of dollar_figure a contract with carl b adams to install a new roof and replace rotten decking for dollar_figure three receipts from carl b adams acknowledging payment of dollar_figure a receipt to haul and dump roofing materials for dollar_figure two receipts from commercial sand totaling dollar_figure three receipts from builders square store totaling dollar_figure a receipt from olshan lumber company for dollar_figure and a credit invoice from olshan lumber company for items returned in the amount of dollar_figure accordingly petitioner presented documentation totaling dollar_figure to replace his roof and received dollar_figure in insurance proceeds thus petitioner’s net out-of- pocket expense was dollar_figure net expense petitioner testified that he spent over dollar_figure to repair - - the damage to his residence but could not remember the exact amount while we are permitted to estimate the amount of a deduction under certain circumstances there must be evidence in the record upon which to base our decision 39_f2d_540 2d cir petitioner did not corroborate his testimony with any evidence whatsoever to establish the dollar_figure figure it is well settled that we are not required to accept a taxpayer’s self-serving testimony in the absence of corroborating evidence 99_tc_202 petitioner presented receipts totaling only dollar_figure for labor and materials to replace the roof and received dollar_figure in insurance proceeds therefore only the dollar_figure of net expense corroborated by documentary_evidence is considered in determining petitioner’s casualty_loss deduction we need not determine on the merits if petitioner has met the four substantiation requirements of sec_1 a income_tax regs because petitioner’s net expense is less than the amount of the sec_165 limitations applying the sec_165 limitations petitioner’s net expense of dollar_figure minus the dollar_figure limitation or dollar_figure is far less --- - than percent of petitioner’s recomputed adjusted_gross_income for the year at issue ’ petitioner has failed to meet the minimum dollar amount threshold required to deduct a casualty_loss since petitioner’s net expense does not exceed the limitations under sec_165 petitioner is precluded from deducting any of the net expense incurred accordingly petitioner is not entitled to a casualty_loss deduction applying the cost of repairs approach to reflect the foregoing decision will be entered under rule we recomputed petitioner’s adjusted_gross_income to be dollar_figure percent of which is dollar_figure see supra p assuming arguendo that petitioner had corroborated dollar_figure of expense the casualty_loss deduction after the sec_165 limitations would be reduced to such a small amount that when added to the other items claimed on schedule a petitioner’s total itemized_deductions would be less than the standard_deduction for the year at issue
